Citation Nr: 0730231	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma prior to April 17, 2002.  

2.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma between April 17, 2002, and February 18, 
2005.

2.  Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma on or after February 18, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in December 
2004.  That development was completed, and in a March 2005 
rating decision, the RO increased the veteran's evaluation 
for his bronchial asthma to 30 percent effective from April 
17, 2002, and to 60 percent effective from February 18, 2005.  
The case was then returned to the Board for appellate review.  
The Board remanded the case again for further development in 
May 2006.  That development was completed, and the case has 
since been returned to the Board for appellate review.

A hearing was held on October 26, 2004, in Atlanta, Georgia, 
before Robert E. Sullivan, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to April 17, 2002, the veteran has not been shown 
to have a FEV-1 of 56 to 70 percent predicted; a FEV-1/FVC of 
56 to 70 percent; daily inhalational or bronchodilator 
therapy; or, inhalational anti-inflammatory medication.  

3.  Between April 17, 2002, and February 18, 2005, the 
veteran has not been shown to have a FEV-1 of 40 to 55 
percent predicted; a FEV-1/FVC of 40 to 55 percent; at least 
monthly visits to a physician for required care of 
exacerbations; or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. 

4.  On or after February 18, 2005, the veteran has not been 
shown to have a FEV-1 less than 40 percent predicted;  FEV-
1/FVC less than 40 percent; more than one attack per week 
with episodes of respiratory failure; or to require daily use 
of systemic (oral or parenteral) high does corticosteroids or 
immuno-suppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bronchial asthma prior to April 17, 2002, have not been 
met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma for the period between April 17, 2002, 
and February 18, 2005, have not been met.  38 U.S.C.A. § 1155 
(West. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.97, Diagnostic Code 6602 (2006).

3.  The criteria for an evaluation in excess of 60 percent 
for bronchial asthma on or after February 18, 2005, have not 
been met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
June 2002, prior to the initial decision on the claim in 
September 2002, as well as in May 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the June 2002 letter stated, "You 
may be entitled to increased compensation if the evidence 
shows your service-connected disability is worse now than 
when we last evaluated it."  The May 2006 letter also 
stated, "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected disability has gotten worse."  
Additionally, the November 2003 statement of the case (SOC) 
and the March 2005 and May 2007 supplemental statements of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  In 
fact, the November 2003 SOC and the March 2005 SSOC provided 
the veteran with the schedular criteria used to evaluate his 
service-connected bronchial asthma, namely Diagnostic Code 
6602.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2002 and May 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2002 and May 2006 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The June 2002 letter also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the June 
2002 letter stated that it was still his responsibility to 
support his claim with appropriate evidence, and the May 2006 
letter informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the veteran in the rating decisions, SOC, and SSOCs of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the May 2006 letter and the May 2007 SSOC informed him 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter and SSOC also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The veteran was also afforded VA 
examinations in July 2002, January 2003, and February 2005, 
and he was provided the opportunity to testify at an October 
2004 hearing before the Board.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 10 percent disability 
evaluation effective from July 8, 1979, a 30 percent 
disability evaluation effective from April 17, 2002, and a 60 
percent disability evaluation effective from February 18, 
2005, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.  
Under that diagnostic code, a 10 percent disability 
evaluation is assigned for FEV-1 of 71 to 80 percent 
predicted; FEV-1/FVC of 71 to 80 percent; or, intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
disability evaluation is contemplated for FEV-1 of 56 to 70 
percent predicted; FEV-1/FVC of 56 to 70 percent; daily 
inhalational or bronchodilator therapy; or, inhalational 
anti-inflammatory medication.  A 60 percent disability 
evaluation is assigned for FEV-1 of 40 to 55 percent 
predicted; FEV-1/FVC of 40 to 55 percent; at least monthly 
visits to a physician for required care of exacerbations; or, 
intermittent (at least three per year) courses of systemic  
(oral or parenteral) corticosteroids.  A 100 percent 
evaluation is warranted for FEV-1 less than 40 percent 
predicted; FEV-1/FVC less than 40 percent; more than one 
attack per week with episodes of respiratory failure; or 
requires daily use of systemic (oral or parenteral) high does 
corticosteroids or immuno-suppressive drugs.


I.  Prior to April 17, 2002

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
bronchial asthma on April 17, 2002.  Therefore, the rating 
period for consideration on appeal begins April 17, 2001, one 
year prior to the date of receipt of the claim upon which the 
September 2002 notice of disagreement was based. See 38 
C.F.R. § 3.400(o)(2) (providing that the effective date of an 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that increase in 
disability had occurred if claim is received within one year 
from such date, otherwise date of claim). See also Hazan v. 
Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. 
App. 196 (1992); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (Sept. 23, 1998).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
bronchial asthma between April 17, 2001, and April 17, 2002.  
The medical evidence of record does not show the veteran to 
have a FEV-1 of 56 to 70 percent predicted or a FEV-1/FVC of 
56 to 70 percent.  In fact, no pulmonary function tests were 
performed between April 17, 2001, and April 17, 2002.  In 
addition, the medical evidence of the record does not show 
that the veteran required daily inhalational or 
bronchodilator therapy or inhalational anti-inflammatory 
medication.  In fact, it does not appear that the veteran was 
prescribed inhalational medication until May 2002.   As such, 
the veteran has not been shown to have met the criteria for 
an evaluation in excess of 10 percent.  Therefore, the Board 
finds that the veteran is not entitled to an increased 
evaluation for his bronchial asthma prior to April 17, 2002.


II.   Between April 17, 2002, and February 18, 2005

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
bronchial asthma between April 17, 2002, and February 18, 
2005.  The medical evidence of record does not show that the 
veteran had a FEV-1 of 40 to 55 percent predicted or a FEV-
1/FVC of 40 to 55 percent.  VA medical records dated in June 
2002 indicate that the veteran had a pre-drug FEV-1 of 80 
percent predicted and a post-drug FEV-1 of 88 percent 
predicted.  The pre-drug FEV-1/FVC was 99 percent predicted 
and the post-drug FEV-1/FVC was 102 percent predicted.  

In addition, the medical evidence of record does not show 
that the veteran had at least monthly visits to a physician 
for required care of exacerbations or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  There are no medical records documenting 
any treatment for an exacerbation of his asthma.  Instead, he 
appears to have had only routine examinations.  There is also 
no evidence that he took any oral or parenteral systemic 
corticosteroids during this time period.  In fact, the July 
2002 VA examiner noted that the veteran's medications 
included Metformin, Albuterol, Toprol XL, Glyburide, Zocor, 
Hydrochlorothiazide, Tarka, Avalide, Catapres patch, and 
Darvocet.  He denied using home oxygen or a home nebulizer.  
The veteran also told the January 2003 VA examiner that took 
two puffs of 200 micrograms of Flunisolide twice daily and 
two puffs of 90 micrograms of Albuterol four times per day.  
As such, the veteran has not been shown to have met the 
criteria for an evaluation in excess of 30 percent.  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation for his bronchial asthma for the 
period between April 17, 2002, and February 18, 2005.


III.  On or After February 18, 2005

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
bronchial asthma on or after February 18, 2005.  The medical 
evidence of record does not show the veteran to have a FEV-1 
less than 40 percent predicted or a FEV-1/FVC less than 40 
percent.  In fact, the February 2005 VA examiner indicated 
that the pre-drug FEV-1 was 44 percent predicted, and the 
post-drug FEV-1 was 42 percent predicted.  The examination 
results also showed that the pre-drug FEV-1/FVC was 59 
percent and the post-drug FEV-1/FVC was 79 percent.

In addition, the medical evidence does not show that the 
veteran has more than one attack per week with episodes of 
respiratory failure or requires daily use of systemic (oral 
or parenteral) high does corticosteroids or immuno-
suppressive drugs.   There have been no documented episodes 
of respiratory failure.  In fact, the February 2005 VA 
examiner indicated that the veteran only had one to two mild 
asthma attacks per week and stated that he had a moderate 
degree of obstructive airway disease with no restrictive lung 
disease.  It was also noted that the veteran did not have any 
weight loss or hemoptysis, and there were no other 
complaints.   Moreover, the veteran himself described his 
asthma as mild at time of the February 2005 VA examination.  
In addition, the examiner only stated that the veteran was 
using an Albuterol inhaler and an AeroBid inhaler and noted 
that he was not using a nebulizer machine.  There are no 
treatment records documenting any prescription for oral or 
parenteral corticosteroids steroids.  As such, the veteran as 
not been shown to have met the criteria for an evaluation in 
excess of 60 percent.  Therefore, the Board finds that the 
veteran is not entitled to an increased evaluation for 
bronchial asthma on or after February 18, 2005.


IV.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected bronchial 
asthma has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected bronchial asthma under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).















ORDER

An evaluation in excess of 10 percent for bronchial asthma 
prior to April 17, 2002, is denied.

An evaluation in excess of 30 percent for bronchial asthma 
between April 17, 2002, and February 18, 2005, is denied.

An evaluation in excess of 60 percent on or after February 
18, 2005, is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


